N oti c e: T his o pi ni o n is s u bj e ct t o f or m al r e visi o n b ef or e p u bli c ati o n i n t h e
Atl a nti c a n d M ar yl a n d R e p ort ers. Us ers ar e r e q u est e d t o n otif y t h e Cl er k of t h e
C o urt of a n y f or m al err ors s o t h at c orr e cti o ns m a y b e m a d e b ef or e t h e b o u n d
v ol u m es g o t o pr ess.
                   DI S T RI C T O F C O L U M BI A C O U R T O F A P P E A L S


                                                        N o. 2 0 -C V -0 3 1 2

                                             JE   N NI F E R   B   A KER         ,A   PPELL A NT,


                                                                     V       .

                        C   H RI S S Y   C    O N D O MI NI U M          A       S S O CI A TI O N , A P P E L L E E .


                                         A p p e al fr o m t h e S u p eri or C o urt
                                             of t h e Distri ct of C ol u m bi a
                                                     (C A B -1 5 4 4 -1 9 )

                                          ( H o n. J as o n P ar k, Tri al J u d g e)

(S u b mitt e d M ar c h 3 1, 2 0 2 1                                                                    D e ci d e d M a y 2 7, 2 0 2 1 )

         Mi c h a el C. F orst er w as o n t h e bri ef f or a p p ell a nt.

         L a c e y Ull m a n C o n n w as o n t h e bri ef f or a p p ell e e .

         B ef or e T   H O MPS O N       and D       E A HL    , Ass o ci at e J u d g es , a n d F E R R E N , S e ni or J u d g e .


         F E R R E N , S e ni or J u d g e : J e n nif er B a k er, t h e o w n er of a c o n d o mi ni u m u nit at

5 2 1 0 F Str e et S E, a n d a m e m b er of t h e C hriss y C o n d o mi ni u m Ass o ci ati o n (t h e

“ Ass o ci ati o n ”), a p p e als t h e tri al c o urt’s or d er gr a nti n g t h e Ass o ci ati o n’s m oti o n f or

s u m m ar y j u d g m e nt a n d dis missi n g h er c o m pl ai nt, i n w hi c h s h e all e g e d a c o ntr a ct
                                                           2


cl ai m, a br e a c h of fi d u ci ar y d ut y cl ai m, a n d v ari o us t ort cl ai ms a g ai nst t h e

Ass o ci ati o n . S h e all e g es , m or e s p e cifi c all y, t h at t h e tri al c o urt err e d i n r uli n g t h at

a li a bilit y w ai v er pr o visi o n i n t h e Ass o ci ati o n’s B yl a ws pr e cl u d e d a n y r e c o v er y f or

dir e ct a n d c o ns e q u e nti al d a m a g es r es ulti n g fr o m a l e a k i n t h e f o u n d ati o n w all t h at,

s h e s a ys, w as t h e Ass o ci ati o n’s r es p o nsi bilit y t o m ai nt ai n . W e a gr e e , i n p art, wit h

a p p ell a nt B a k er , r e v ers e t h e j u d g m e nt of t h e tri al c o urt, a n d r e m a n d t h e c as e for

f urt h er pr o c e e di n gs.



                                      I.        F a cts a n d P r o c e e di n gs



         A c c or di n g t o a p p ell a nt     B a k er’s c o m pl ai nt, e a c h o w n er of a              C hriss y

c o n d o mi ni u m u nit,       w hi c h i n cl u d es a p p ell a nt B a k er , is a            m e m b er of t h e

Ass o ci ati o n. A p p ell a nt p ur c h as e d a u nit o n J u n e 2 5, 2 0 1 3 ( “t h e Pr e mis es ”) , a n d i n

M ar c h 2 0 1 8, s h e b e g a n r e nti n g t h e Pr e mis es. T w o m o nt hs l at er, i n M a y 2 0 1 8, t h e

Pr e mis es b e g a n t o e x p eri e n c e a l e a k w hi c h b e c a m e s o s e v er e t h at a p p ell a nt w as

f or c e d t o off er h er t e n a nt fr e e r e nt fr o m J u n e 2 0 1 8 u ntil t h e t e n a nt l eft fi v e m o nt hs

lat er i n N o v e m b er. A p p ell a nt i nf or m e d t h e Ass o ci ati o n of t h e l e a k o n J ul y 2 4,

2 0 1 8 , b y s h ari n g p h ot o gr a p hs of t h e d a m a g e t o h er u nit wit h t h e Pr esi d e nt of t h e

Ass o ci ati o n, W a n d a Si m m o ns . T h e Ass o ci ati o n t o o k n o a cti o n i n r es p o ns e.
                                                            3


         Fr ustr at e d wit h t h e Asso ci ati o n’s i na cti o n , a p p ell a nt i n d e p e n d e ntl y o bt ai n e d

f o ur w at er pr o ofi n g esti m at es a n d a str u ct ur al e v al u ati o n fr o m a li c e ns e d e n gi n e er

i n N o v e m b er of 2 0 1 8. T h e str u ct ur al e v al u ati o n r e v e al e d t h at “t h er e ar e gr a di n g

iss u es a cr oss t h e r e ar f o u n d ati o n w all t h at c a us e w at er t o fl o w t o w ar ds t h e w all a n d

wi n d o w    w ells. ”     T h e e n gi n e er     w h o c o n d u ct e d t h e e v al u ati o n r e c o m m e n d e d

w at er pr o ofi n g t h e r e ar f o u n d ati o n w all, pr o vi di n g dr ai n a g e i n t h e t w o wi n d o w

w ells , a n d i nst alli n g a n e w wi n d o w at t h e ri g ht fr o nt of t h e b u il di n g. T h e e n gi n e er

esti m at e d t h e r e p airs      w o ul d c ost a n y w h er e fr o m $ 1 4, 0 0 0. 0 0 t o $ 2 0, 5 0 0. 0 0.

A p p ell a nt s h ar e d t h e e v al u ati o n wit h Ms. Si m m o ns, w h o , t w o w e e ks l at er, p ass e d

it o n t o t h e m a n a g e m e nt c o m p a n y. O n D e c e m b er 3 1, 2 0 1 8, Ms. Si m m o ns t ol d

a p p ell a n t t h at t h e m a n a g e m e nt c o m p a n y h a d a d vis e d t h e Ass o ci ati o n t o c o m pl et e

t h e r e p airs, b ut t h at t h e Ass o ci ati o n h a d d e ci d e d it w o ul d n ot “i niti at e t h e r e p airs ”

b e c a us e t h e y “w o ul d e m pt y o ur r es er v e a c c o u nt . ”



         T h e d a m a g e t o t h e Pr e mis es is s u c h t h at a p p ell a nt c l ai ms s h e c a n n ot r e nt h er

u nit , s ell it, or o c c u p y it h ers elf. As s u c h, t h e Pr e mis es h a v e r e m ai n e d v a c a nt si n c e

h er t e n a nt l eft i n N o v e m b er 2 0 1 8.     B e c a us e t h e f o u n d ati o n w all w h er e t h e l e a k is

ori gi n ati n g is a “ c o m m o n el e m e nt ” of t h e Ass o ci ati o n, a p p ell a n t cl ai ms t h at s h e is

u n a bl e t o r es ol v e t h e iss u e b e c a us e t h e f o u n d ati o n is i n t h e “ d o m ai n ” of , a n d t h us

t h e “ r es p o nsi bilit y” of, t h e Ass o ci ati o n.
                                                             4


         On     M ar c h 1 1, 2 0 1 9, a p p ell a nt fil e d a c o m pl ai nt a g ai nst t h e Ass o ci ati o n

all e gi n g br e a c h of c o ntr a ct, tr es p ass, n e gli g e n c e, n uis a n c e, a n d br e a c h of fi d u ci ar y

d ut y f or its f ail ur e t o m ai nt ai n t h e f o u n d ati o n w all a n d r e p air t h e r es ulti n g d a m a g e

t o h er u nit. A p p ell a nt als o s p e cifi e d “ c o u nts ” f or i nj u n cti v e r eli ef, di mi n uti o n of

v al u e of t h e Pr e mis es, a n d p ai n a n d s uff eri n g. I n p arti c ul ar, a p p ell a nt r e q u est e d

i nj u n cti v e r eli ef r e q uiri n g t h e Ass o ci ati o n t o r e p air t h e f o u n d ati o n w all, as w ell as

d a m a g es i n t h e a m o u nt of $ 1 0 0, 0 0 0. 0 0 a n d att or n e ys’ f e es.



         O n M a y 1, 2 0 1 9, t h e Ass o ci ati o n fil e d a m oti o n t o dis miss. O n J u n e 1 4,

2 0 1 9, t h e tri al c o urt p arti all y gr a nt e d t h e m oti o n , dis missi n g a p p ell a nt’s “ c o u nts ”

f or i nj u n cti v e r eli ef, di mi n uti o n of v al u e of t h e Pr e mis es, a n d p ai n a n d s uff eri n g,

b ut all o wi n g h er cl ai ms f or br e a c h of c o ntr a ct, tr es p ass, n e gli g e n c e, n uis a n c e, a n d

br e a c h of fi d u ci ar y d ut y t o g o f or w ar d. 1



         A ft er dis c o v er y, t h e Ass o ci ati o n fil e d a m oti o n f or s u m m ar y ju d g m e nt o n

N o v e m b er 2 5, 2 0 1 9 . It ar g u e d t h at pr o visi o n 7. 1 1 of t h e Ass o ci ati o n’s B yl a ws,

g o v er ni n g t h e r es p e cti v e ri g hts a n d d uti es of t h e u nit o w n ers a n d t h e Ass o ci ati o n,
         1
            A p p ell a nt B a k er d o es n ot c o nt est t his or d er i n h er bri ef. S e e M att h e ws v.
U nit e d St at es , 1 3 A. 3 d 1 1 8 1, 1 1 9 0 n. 8 ( D. C. 2 0 1 1) ( c o nsi d eri n g a n ar g u m e nt
w ai v e d w h e n iss u e w as n ot a d e q u at el y bri ef e d o n a p p e al). It is u n cl e ar w h et h er t h e
tri al c o urt dis miss e d t h es e c o u nts b e c a us e t h e y i nst e a d ar e r e m e di es, n ot cl ai ms, or
f or s o m e ot h er r e as o n.
                                                           5


a ct e d as a c o m pl et e d ef e ns e a g ai nst a p p ell a nt’s cl ai ms. Pr o visi o n 7. 1 1 , i n r el e v a nt

p art, r e a ds as f oll o ws:



                  T h e Ass o ci ati o n s h all n ot b e li a bl e f or a n y f ail ur e of
                  w at er s u p pl y or ot h er s er vi c es t o b e o bt ai n e d b y t h e
                  Ass o ci ati o n or p ai d f or as a C o m m o n E x p e ns e or f or
                  i nj ur y or d a m a g e t o p ers o n or pr o p ert y c a us e d b y t h e
                  el e m e nts or r es ulti n g fr o m el e ctri cit y, w at er, s n o w or i c e
                  w hi c h m a y l e a k or fl o w fr o m a n y p orti o n of t h e C o m m o n
                  El e m e nts or fr o m a n y wir e, pi p e, dr ai n,[] c o n d uit,
                  a p p li a n c e or e q ui p m e nt ( e m p h asis a d d e d).


         O n D e c e m b er 9, 2 0 1 9, i n fili n g h er o p p ositi o n t o t h e m oti o n f or s u m m ar y

j u d g m e nt, a p p ell a nt ar g u e d t h at t h e Ass o ci ati o n’s r eli a n c e o n pr o visi o n 7. 1 1 of t h e

B yl a ws w as mis pl a c e d . S h e m ai nt ai n e d t h at t h e Ass o ci ati o n h a d i g n or e d ot h er

pr o visi o ns of t h e B yl a ws t h at m a d e it cl e ar th e f o u n d ati o n w all w as a “ C o m m o n

E l e m e nt ” t h at t h e Ass o ci ati o n w as r es p o nsi bl e f or m ai nt ai ni n g. A p p ell a nt ass ert e d

t h at, e v e n if pr o visi o n 7. 1 1 c o ul d b e r e a d t o li mit r eli ef r e q u est e d f or t h e w at er

d a m a g e its elf, t h e B yl a ws b y “ n o m e a ns li mit[] t h e d a m a g es f or t h e Ass o ci ati o n’s

d el a ys i n a d dr essi n g t h e iss u e,       w hi c h ar e n e gli g e nt a n d h a v e c ost Pl ai ntiff

t h o us a n ds of d oll ars i n r e nt al i n c o m e a n d c a us e d h er i m m e ns e str ess a n d p ai n a n d

s uff eri n g. ” F urt h er, a p p ell a nt c o nti n u e d, “[ b] y [t h e Ass o ci ati o n’s] l o gi c, [ B a k er]

h as n o r e m e d y . . . a n d m ust sit o n h er h a n ds a n d h o p e t h at [t h e Ass o ci ati o n]

p erf or ms its d ut y u n d er t h e B yl a ws. ”         A p p ell a nt c h ar a ct eri z e d t h e Ass o ci ati o n’s
                                                              6


f ail ur e t o r e p air t h e C o m m o n El e m e nt as “ a br e a c h of c o ntr a ct t h at e ntitl es Pl ai ntiff

t o all t h e r e as o n a bl e a n d f or es e e a bl e d a m a g es fl o wi n g fr o m t h at br e a c h, m ost

n ot a bl y, l oss of r e nt al i n c o m e. T h e B yl a ws d o[] n ot pr e v e nt Pl ai ntiff fr o m s e e ki n g

t h at r e m e d y. ”




            O n F e br u ar y 2 5, 2 0 2 0, t h e tri al c o urt, r el yi n g o n t his c o urt’s D’ A m br osi o

d e cisi o n, 2 gr a nt e d t h e Ass o ci ati o n’s m oti o n f or s u m m ar y ju d g m e nt a n d dis miss e d

a p p ell a nt’s r e m ai ni n g cl ai ms, c o n cl u di n g :



                     I n t his m att er, t h e li a bilit y dis cl ai m er c o nt ai n e d i n
                     P ar a gr a p h 7. 1 1 of t h e B yl a ws is cl e ar a n d u n a m bi g u o usl y
                     pr e cl u d es t h e Ass o ci ati o n fr o m b ei n g h el d li a bl e f or
                     w at er d a m a g e r es ulti n g fr o m w at er fl o wi n g fr o m
                     c o m m o n el e m e nts, li k e t h e r e ar f o u n d ati o n w all. T h e
                     pr o visi o ns of t h e B yl a ws r e q uiri n g t h e Ass o ci ati o n t o
                     pr o vi d e f or t h e u p k e e p of t h e c o m m o n el e m e nts d o n ot
                     m o dif y t h at u n a m bi g u o us l a n g u a g e.


            A p p ell a nt’s ti m el y n oti c e of a p p e al f oll o w e d.




            2
                D’ A m br osi o v. C ol o n n a d e C o u n cil of U nit O w n ers , 7 1 7 A. 2 d 3 5 6 ( D. C.
1 9 9 8).
                                                            7


                                            II.       L e g al St a n d a r d



         T his c o urt r e vi e ws a gr a nt of s u m m ar y j u d g m e nt d e n o v o , a p pl yi n g t h e s a m e

st a n d ar d as t h e tri al c o urt d o es i n c o nsi d eri n g t h e m oti o n f or s u m m ar y j u d g m e nt. 3

A p art y is e ntitl e d t o s u m m ar y j u d g m e nt if, w h e n t h e f a cts ar e vi e w e d “i n t h e li g ht

m ost f a v or a bl e t o t h e n o n -m o vi n g p art y [,] . . . t h er e [ ar e] n o g e n ui n e iss u e[s] of

m at eri al f a ct a n d [ ] t h e m o vi n g p art y is e ntitl e d t o j u d g m e nt as a m att er of l a w. ” 4

“ A f a ct is ‘ m at eri al’ if a dis p ut e o v er it mi g ht aff e ct t h e o ut c o m e of a s uit u n d er

g o v er ni n g l a w. ” 5 “[ A] n iss u e is ‘ g e n ui n e’ if t h e e vi d e n c e is s u c h t h at a r e as o n a bl e

j ur y c o ul d r et ur n a v er di ct f or t h e n o n-m o vi n g p art y .’ ”6 O n a p p e al, t his c o urt is

r e q uir e d t o “ c o n d u ct a n i n d e p e n d e nt r e vi e w of t h e r e c or d . . . [t o] d et er mi n e

w h et h er a n y r el e v a nt f a ct u al iss u es e xist b y e x a mi ni n g a n d t a ki n g i nt o a c c o u nt t h e

pl e a di n gs, d e p ositi o ns, a n d a d missi o ns al o n g wit h a n y affi d a vits o n fil e, c o nstr ui n g



         3
           S e e Distri ct of C ol u m bi a v. Distri ct of C ol u m bi a P u b. S er v. C o m m ’ n, 9 6 3
A. 2 d 1 1 4 4, 1 1 5 5 ( D. C. 2 0 0 9) ; s e e als o Azi k e n v. Distri ct of C ol u m bi a , 1 9 4 A. 3 d
3 1, 3 4 ( D. C. 2 0 1 8).
         4
           S u p er. Ct. Ci v. R. 5 6 ( c); H os p. T e m ps C or p. v. Distri ct of C ol u m bi a , 9 2 6
A. 2 d 1 3 1, 1 3 4 ( D. C. 2 0 0 7) .
         5
           H ol c o m b v. P o w ell , 4 3 3 F. 3 d 8 8 9, 8 9 5 ( D. C. Cir. 2 0 0 6) ( q u oti n g A n d ers o n
v. Li b ert y L o b b y, I n c. , 4 7 7 U. S. 2 4 2, 2 4 8 ( 1 9 8 6)).
         6
             I d. ( q u oti n g A n d ers o n , 4 7 7 U. S. at 2 4 8).
                                                              8


s u c h m at eri al i n t h e li g ht m ost f a v or a bl e t o t h e p art y o p p osi n g t h e m oti o n. ” 7

F urt h er, “[t] h e pr o p er i nt er pr et ati o n of a c o ntr a ct . . . is a l e g al q u esti o n, w hi c h t his

c o urt r e vi e ws d e n o v o. ” 8




                                                   III.      A n al ysis



         A. W at e r D a m a g e



         I n D’ A m br osi o , o n w hi c h t h e tri al c o urt r eli e d s o h e a vil y, t h e pl ai ntiff s u e d

t h e pr o p ert y m a n a g e m e nt fir m , as w ell as t h e C ol o n n a d e C o u n cil of U nit O w n ers ,

aft er a fr o z e n pi p e b urst b e hi n d t h e w all of his c o n d o mi ni u m u nit, c a usi n g

d a m a g e. 9 T h e B yl a ws g o v er ni n g t h e r el ati o ns hi p b et w e e n t h e pl ai ntiff a n d t h e

C ol o n n a d e C o u n cil st at e d, i n r el e v a nt p art:



                   T h e C ol o n n a d e C o u n cil s h all n ot b e li a bl e f or a n y f ail ur e
                   of w at er s u p pl y or ot h er s er vi c es t o b e o bt ai n e d b y t h e
         7
           Distr i ct of C ol u m bi a v. Distri ct of C ol u m bi a P u b. S er v. C o m m ’ n, 9 6 3 A. 2 d
at 1 1 5 5 ( q u oti n g Gr aff v. M al a w er , 5 9 2 A. 2 d 1 0 3 8, 1 0 4 0 ( D. C. 1 9 9 1)).
         8
          A b d elr h m a n v. A c k er m a n , 7 6 A. 3 d 8 8 3, 8 8 7 ( D. C. 2 0 1 3) ( q u oti n g Till er y v.
Distri ct of C ol u m bi a C o ntr a ct A p p e als B d. , 9 1 2 A. 2 d 1 1 6 9, 1 1 7 6 ( D. C. 2 0 0 6)).
         9
             D’ A m br osi o , 7 1 7 A. 2 d at 3 5 7.
                                                              9


                      c o u n cil or p ai d o ut of t h e c o m m o n e x p e ns e f u n ds, or f or
                      inj ur y or d a m a g e t o p ers o n or pr o p ert y c a us e d b y t h e
                      el e m e nts or fr o m a n y pi p e, dr ai n, c o n d uit, a p pli a n c e, or
                      e q ui p m e nt .1 0


T h e pl ai ntiff i n D’ A m br osi o als o r ef er e n c e d “ ot h er s e cti o ns of t h e B yl a ws, w hi c h

pl a c e[ d] r es p o nsi bilit y wit h t h e c o n d o mi ni u m o w n er f o r m ai nt e n a n c e of pl u m bi n g

fi xt ur es      and      ot h er    a p pli a n c es   wit hi n t h at      o w n er's    u nit,”    w hil e l e a vi n g

“ r es p o nsi bilit y f or m ai nt ai ni n g ‘ g e n er al c o m m o n el e m e nts’ i n cl u di n g pi p es, wit h

t h e C ol o n n a d e C o u n cil. ”1 1       We d et er mi n e d t h at t h e l att er pr o visi o n, h o w e v er, di d

n ot n e g at e t h e “ u n a m bi g u o us m e a ni n g of t h e li mit ati o n o n li a bilit y cl a us e. ” 1 2

S p e cifi c all y:



                      T h e pr o visi o ns i n t h e B yl a ws all o c ati n g r es p o nsi bilit y as
                      b et w e e n t h e u nit o w n ers, wit h r es p e ct t o pi p es i n t h eir
                      u nits, a n d t h e C ol o n n a d e C o u n cil, wit h r es p e ct t o pi p es i n
                      c o m m o n ar e as o utsi d e i n di vi d u al u nits, d o n ot i n a n y w a y
                      m o dif y or li mit t h e pr o visi o n i n t h e B yl a ws t h at t h e
                      C ol o n n a d e C o u n cil is n ot r es p o nsi bl e f or d a m a g es fr o m
                      a n y pi p e. 1 3


          10
               I d. (it ali cs i n ori gi n al).

          11
               I d. at 3 5 8.

          12
               I d. at 3 5 9.
          13
               I d.
                                                           10


I n s h ort, t h e C o u n cil of u nit o w n ers w as n ot r es p o nsi bl e f or d a m a g e fr o m “ a n y

pi p e ” e v e n w h e n attri b ut a bl e t o “ pi p es i n c o m m o n ar e as o utsi d e i n di vi d u al u nits, ”

f or w hi c h it h a d t h e r es p o nsi bilit y t o m ai nt ai n.



         Alt h o u g h a p p ell a nt att e m pts t o disti n g uis h D’ A m br osi o i n s e e ki n g r e c o v er y

f or w at er d a m a g e t o h er u nit, s h e all b ut c o n c e d es t h e f utilit y of t h at u p hill cli m b;

li mit e d li a bilit y pr o visi o n ( 7. 1 1) i n t h e Ass o ci ati o n B yl a ws is f u n cti o n all y i d e nti c al

t o t h e c o m p ar a bl e pr o visi o n i n D’ A m br osi o , e x c e pt f or t h e a d diti o n al c a us al

el e m e nts (r ef er e n c e d i n b ol d) a d d e d b y t h e Ass oci ati o n.



                  T h e Ass o ci ati o n s h all n ot b e li a bl e f or a n y f ail ur e of
                  w at er s u p pl y or ot h er s er vi c es t o b e o bt ai n e d b y t h e
                  c o u n cil or p ai d o ut of t h e c o m m o n e x p e ns e f u n ds, or f or
                  i nj ur y or d a m a g e t o p ers o n or pr o p ert y c a us e d b y t h e
                  el e m e nts or fr o m el e ct ri cit y, w at e r, s n o w o r i c e w hi c h
                  m a y l e a k o r fl o w f r o m a n y p o rti o n of t h e C o m m o n
                  El e m e nts o r f r o m a n y wi r e, pi p e, dr ai n, c o n d uit,
                  a p pli a n c e, or e q ui p m e nt.


B yl a w pr o visi o n 7. 1 1, t h er ef or e, ess e nti all y i nt er pr et e d i n D’ A m br osi o , l e a v es n o

r o o m f or a n ar g u m e nt t h at a p p ell a nt c a n r e c o ver f or w at er d a m a g e t o h er u nit t h at

g e n er at e d h er c o m pl ai nt t o t h e Ass o ci ati o n, w h et h er attri b ut a bl e t o a “ pi p e, dr ai n,
                                                              11


c o n d uit, a p pli a n c e, or e q ui p m e nt ” or t o a “ C o m m o n E l e m e nt, ” i n cl u di n g t h e

f o u n d ati o n w all. 1 4



          B. C o ns e q u e nti al D a m a g e



          A p p ell a nt’s c o m pl ai nt, h o w e v er, is n ot li mit e d t o d a m a g e fr o m t h e w at er

t h at i niti all y fl o w e d i nt o h er u nit. It als o i n cl u d es cl ai ms f or br e a c h of c o ntr a ct,

n e gli g e n c e, br e a c h of fi d u ci ar y d ut y, tr es p ass, a n d n uis a n c e, all of w hi c h s ur vi v e d

t h e Ass o ci ati o n’s m oti o n t o dis miss. 1 5 R el yi n g o n t h es e t h e ori es, s h e cit es t h e

Ass o ci ati o n’s r es p o nsi bilit y u n d er B yl a w 7. 7. 1 t o m ai nt ai n, r e p air, a n d r e pl a c e t h e

C o m m o n El e m e nts       16
                                    (i n cl u di n g t h e f o u n d ati o n w all). 1 7 S h e t h e n cl ai ms t h at t h e

Ass o ci ati o n’s f ail ur e ( aft er ti m el y n oti c e) t o r est or e t h e d ef e cti v e f o u n d ati o n w all

( all e g e dl y t h e dir e ct c a us e of t h e w at er d a m a g e) w as a n a cti o n a bl e br e a c h of d ut y

          14
              T h e P arti es d o n ot dis p ut e t h at t h e f o u n d ati o n w all is a “ C o m m o n
El e m e nt .”
          15
               S e e t e xt a c c o m p a n yi n g s u pr a n ot e 1.
          16
             B yl a w pr o visi o n 7. 7. 1 pr o vi d es i n r el e v a nt p art: “ T h e Ass o ci ati o n, a cti n g
t hr o u g h t h e B o ar d of Dir e ct ors, s h all b e r es p o nsi bl e f or t h e m ai nt e n a n c e, r e p air
a n d r e pl a c e m e nt of t h e f oll o wi n g: . . . T h e C o m m o n El e m e nts, i n cl u di n g t h e
G e n er al a n d Li mit e d C o m m o n El e m e nts, w h et h er l o c at e d i nsi d e or o utsi d e of t h e
U nits[.] ”

          17
               S e e s u pr a n ot e 1 4.
                                                          12


e xt e n di n g “f or m or e t h a n 1 0 m o nt hs , ” c a usi n g “s ust ai n e d ” fi n a n ci al a n d e m oti o n al

d a m a g e. A n d t h at br e a c h, a p p ell a nt c l ai ms, e ntitl es h er (if n ot f or t h e e x cl u d a bl e

w at er    d a m a g e ) t o d a m a g es f or i nj uri es b est c h ar a ct eri z e d as c o ns e q u e nti al ,

“ c o nti n u o us, ” a n d “ o n g oi n g . ”1 8 T h es e d a m a g es ar e r efl e ct e d, f or e x a m pl e, i n t h e

“s u bst a nti all y ” di mi nis h e d v al u e of h er u nit , as e vi d e n c e d “ b y t h e fi n a n ci al str ai n

of l osi n g r e nt al i n c o m e b ut still b ei n g r es p o nsi bl e f or t h e m ort g a g e a n d H O A

[ H o m e O w n er Ass o ci ati o n] f e es. ” It f oll o ws, s h e m ai nt ai ns , t h at t o t h e e xt e nt

B yl a w 7. 1 1 li mits t h e Ass o ci ati o n’s li a bilit y, it d o es s o o nl y as t o h er cl ai m t h at

w at er l e a ki n g fr o m t h e f o u n d ati o n w all d a m a g e d h er u nit; it d o es n ot li mit t h e

Ass o ci ati o n’s li a bilit y f or br e a c h of d ut y t o m ai nt ai n a n d r e p air t h e “ C o m m o n

E l e m e nts” of t h e C hriss y C o n d o mi ni u m.



          F or c o m p aris o n, w e r et ur n t o D’ A m br osi o .             I n pr e cl u di n g li a bilit y f or

d a m a g e fr o m t h e pi p e t h at “fr o z e a n d b urst ” b e hi n d a w all i n D’ A m br osi o’s u nit ,

w e r ej e ct e d D’ A m br osi o’s ar g u m e nt t h at “t h e li mit ati o n o n li a bilit y cl a us e c o ul d

n ot c o ntr ol i n a sit u ati o n of d a m a g e c a us e d b y c o m m o n pi p es b e y o n d t h e r e a c h of a


          18
                  See         Bl a c k’s        La w          Di cti o n ar y,  C o ns e q u e nti al       D a m a ge ,
htt ps://t h el a w di cti o n ar y. or g/ c o ns e q u e nti al -d a m a g e/ htt ps:// p er m a. c c/ T 6 F T -JJ Z C
(l ast vist e d M a y, 7, 2 0 2 1) ( d efi ni n g “ c o ns e q u e nti al d a m a g e ” as “ d a m a g e, l oss, or
i nj ur y as d o es n ot fl o w dir e ctl y a n d i m m e di at el y fr o m t h e a ct of t h e p art y, b ut o nl y
fr o m s o m e of t h e c o ns e q u e n c es or r es ults of s u c h a ct. ” ).
                                                            13


u nit o w n er . ”1 9         I m pli citl y, it s e e ms, D’ A m br osi o, w as p ositi n g t h at t h e d ef e ct

c a usi n g t h e pi p e t o b urst i n his u nit o c c urr e d o utsi d e his u nit; t h at u n d er t h e b yl a ws

t h e C ol o n n a d e C o u nci l h a d “r es p o nsi bilit y f or m ai nt ai ni n g ‘ g e n er al c o m m o n

el e m e n ts,’ i n cl u di n g pi p es ”;2 0 a n d t h us t h at t h e C ol o n n a d e C o u n cil h a d l e g al

li a bilit y f or his w at er d a m a g e vi a br e a c h of c o ntr a ct (t h e b yl a ws) a n d /or n e gli g e n c e

(f ail ur e t o m ai nt ai n). As pr e vi o usl y st at e d, w e r ej e ct e d t his ar g u m e nt, o bs er vi n g

t h at t h e C ol o n n a d e C o u n cil’s b yl a w r es p o nsi bilit y t o m ai nt ai n pi p es o utsi d e a n

o w n er’s u nit di d “ n ot i n a n y w a y m o dif y or li mit t h e pr o visi o n i n t h e B yl a ws t h at

t he     C ol o n n a d e      C o u n cil is n ot r es p o nsi bl e f or d a m a g es fr o m ‘a n y pi p e ’, ” 2 1

w h er e v er l o c at e d.   22




          W e a gr e e wit h a p p ell a n t t h at D’ A m br osi o is l e g all y disti n g uis h a bl e fr o m

a p p ell a nt’s sit u ati o n . I n D’ A m br osi o, t h e u nit o w n er as k e d t h e c o urt t o i nt er pr et

t h e C ol o n n a d e C o u n cil’s li mit e d li a bilit y f or pr o p ert y d a m a g e i n a w a y t h at w o ul d


          19
               D’ A m br osi o , 7 1 7 A. 2 d at 3 5 8 -5 9.

          20
               I d. at 3 5 8.

          21
               I d. at 3 5 9.
          22
             D’ A m br osi o als o h a d all e g e d a fr a u d c o u nt, w hi c h t h e tri al c o urt
dis miss e d. W e r e v ers e d a n d r e m a n d e d t h at c o u nt f or f urt h er pr o c e e di n gs. I d. at
3 6 1 -6 2 .
                                                            14


p er mit r e c o v er y f or t h e o n e cl ai m h e w as m a ki n g: w at er d a m a g e i n his u nit. I n h er

m u c h br o a d er c o m pl ai nt, a p p ell a nt B a k er i n cl u d es cl ai ms f or e c o n o mi c i nj ur y

r el at e d t o, b ut s e p ar at e fr o m, t h e i niti al w at er d a m a g e t o h er u nit.           S h e all e g es

br e a c h of c o ntr a ct, t ort cl ai ms of n e gli g e n c e , n uis a n c e, a n d tr es p ass, a n d br e a c h of

fi d u ci ar y d ut y cl ai ms , all of w hi c h h a v e all e g e dl y di mi nis h e d t h e v al u e of h er u nit

a n d r es ult e d i n s u bst a nti al l oss of r e nt al i n c o m e a n d s al e p ot e nti al , as w ell as l oss es

attri b ut a bl e t o     h er    o bli g ati o ns t o     c o nti n u e     m ort g a g e   p a y m e nts    and      t he

Ass o ci ati o n’s h o m e o w n er f e es. 2 3



         A c c or di n gl y,     we     m ust   e x a mi n e     m or e t h or o u g hl y      t he      Ass o ci ati o n’s

r es p o nsi bilit y f or      m ai nt ai ni n g a n d r e p airi n g t h e f o u n d ati o n w all,2 4 its all e g e d

f ail ur e t o d o s o, t h e d a m a g e all e g e dl y c a us e d b y t h at f ail ur e, a n d t h e r el e v a n c e , if

a n y, of t h e Ass o ci ati o n’s d a m a g e -li miti n g B yl a w 7. 1 1.            I n d oi n g s o, w e d o n ot

disti n g uis h a m o n g t h e l e g al t h e ori es r e m ai ni n g a v ail a bl e t o a p p ell a nt; w e ar e

s atisfi e d t h at h er all e g ati o ns r e as o n a bl y r el at e t o o n e or m or e of t h e m.

         23
              V erifi e d C o m pl ai nt ¶ ¶ 3 9, 4 6, 5 4, 6 5, 7 0. A p p ell a nt als o cl ai ms d a m a g es
f or p ai n a n d s uff eri n g. I d. at 7 1. Alt h o u g h t h e tri al c o urt str u c k t h e “ c o u nts ” i n
a p p ell a nt’s c o m pl ai nt f or “ di mi n uti o n of pr o p ert y v al u e ” a n d “ p ai n a n d s uff eri n g, ”
t h e c o urt m a y h a v e d o n e s o b e c a us e t h es e ar e r e m e di es, n ot cl ai ms. T h us, at t his
st a g e of t h e pr o c e e di n g w e c a n n ot c o n cl u d e t h at a cl ai m l e a di n g t o d a m a g es wit h
t h os e d es cri pti o ns is f or e cl os e d.

         24
              S e e s u pr a n ot es 1 6 & 1 7 a n d a c c o m p a n yi n g t e xt.
                                                           15


          As a p p ell a nt c orr e ctl y p oi nts o ut, o ur d e cisi o n i n D’ A m br osi o p a rti all y r eli e d

o n t h e f a ct t h at      — i n c o ntr ast wit h a p p ell a nt’s sit u ati o n h er e     — t h e pl ai ntiff h a d

“f ail e d t o s u b mit t o t h e tri al c o urt a n y e vi d e n c e s uffi ci e nt t o cr e at e a m at eri al iss u e

r e g ar di n g [ def e n d a nt’s] r es p o nsi bilit y f or t h e pi p e w hi c h fr o z e a n d b urst, i n t h e

f a c e of t h e r esi d e nt          m a n a g er’s affi d a vit d e n yi n g t h at [ d ef e n d a nt]      w as s o

r es p o nsi bl e. ” 2 5   I n t h e pr es e nt c as e, t o t h e c o ntr ar y, a p p ell a nt i ntr o d u c e d as

e vi d e n c e t h e f u n d a m e nt al d o c u m e nt th at s et u p t h e m at eri al iss u es: a c o p y of t h e

B yl a ws , w hi c h m a k e cl e ar t h at t h e Ass o ci ati o n is r es p o nsi bl e f or m ai nt ai ni n g a n d

r e p airi n g all C o m m o n El e m e nts . B e c a us e t h e Ass o ci ati o n d o es n ot dis p ut e t h at t h e

f o u n d ati o n w all is a         C o m m o n El e m e nt,    26
                                                                        t h er e is n o q u esti o n t h at it h as

r es p o nsi bilit y u n d er      B yl a w 7. 7. 1 t o “ m ai nt ai n[], r e p air, a n d [if n e c ess ar y]

r e pl a c e[] ” t h e f o u n d ati o n     w all. 2 7   T he        Ass o ci ati o n d o es n ot c o nt est t his

r es p o nsi bilit y, n or c a n it.



          I n a d diti o n t o its “ m ai nt e n a n c e, r e p air a n d r e pl a c e m e nt ” o bli g ati o ns u n d er

B yl a w 7. 7. 1 , th e Ass o ci ati o n ’s B o ar d of Dir e ct ors h as a d ut y u n d er B yl a w 5. 1( 3) t o


          25
               D’ A m br osi o , 7 1 7 A. 2 d at 3 6 0.

          26
               S e e s u pr a n ot e 1 4.

          27
               S e e s u pr a n ot e 1 6.
                                                            16


“[ p]r o vi d e f or t h e o p er ati o n, c ar e, u p k e e p, m ai nt e n a n c e a n d s ur v eill a n c e of t h e

C o m m o n El e m e nts . ” R el at e dl y, B yl a w 1 0. 8. 1 st at es: “I n t h e e v e nt of d a m a g e t o or

d estr u cti o n of all or a n y of t h e . . . C o m m o n El e m e nts as a r es ult of fir e or ot h er

c as u alt y , t h e B o ar d of Dir e ct ors s h all . . . arr a n g e f or a n d s u p er vis e t h e pr o m pt

r e p air a n d r est or ati o n of t h e B uil di n g. ” ( e m p h asis a d d e d). A n d, B yl a w pr o visi o n s

1 0. 1 -1 0. 2 r e q uir e t h e B o ar d t o “ o bt ai n a n d m ai nt ai n c as u alt y a n d li a bilit y i ns ur a n c e

. . . [t h at] s h all i ns ur e t h e B uil di n g . . . a n d ot h er C o n d o mi ni u m Pr o p ert y ”).

Fi n all y, B yl a w 1 0. 8. 2( b) a ut h ori z es s p e ci al ass ess m e nts t o d efr a y s u c h c osts “[i]f

t h e pr o c e e ds of i ns ur a n c e m ai nt ai n e d b y t h e C o n d o mi ni u m ar e n ot s uffi ci e nt. ” 2 8



         O ur d e cisi o n i n D’ A m br osi o als o r eli e d, i n p art, o n t h e pl ai ntiff’s f ail ur e t o

s p e cif y or pr o d u c e e vi d e n c e of a n e gli g e nt a ct or br e a c h o n t h e p art of t h e

d ef e n d a nt i n r el ati o n t o t h e pi p es t h at b urst .2 9 I n t h e pr es e nt c as e, h o w e v er, t h e

r e c or d is f ull of i nst a n c es w h er e a p p ell a nt all e g e dl y i nf or m e d t h e Ass o ci ati o n of




         28
              T h e r el e v a n c e of t h es e pr o visi o ns, w hi c h m a k e cl e ar t h e Ass o ci ati o n’s
d ut y t o r e p air t h e f o u n d ati o n w all, is ill ustr at e d b y t h e Ass o ci ati o n’s D e c e m b er 3 1,
2 0 1 8, r es p o ns e t o a p p ell a nt B a k er’s D e c e m b er 2 6, 2 0 1 8, e m ail, i n w hi c h Ms.
Si m m o ns i n di c at es t h at t h e B o ar d is c o nsi d eri n g a “s p e ci al ass ess m e nt ” of
h o m e o w n ers t o h el p d efr a y t h e c osts of r e p airi n g t h e f o u n d ati o n w all.
         29
              S e e D’ A m br osi o , 7 1 7 A. 2 d at 3 6 0 .
                                                             17


t h e pr o bl e m wit h t h e f o u n d ati o n w all, 3 0 e v e n t a ki n g o n t h e e x p e ns e of o bt ai ni n g a n

e v al u ati o n fr o m a n e n gi n e er t o d et ai l t h e iss u e.3 1 B ut t h e Ass o ci ati o n a p p ar e ntl y

f ail e d t o t a k e t h e n e c ess ar y st e ps t o r e p air t h e w all, all e g e dl y r es ulti n g i n m or e

d a m a g e t o a p p ell a nt’s u nit.



         T he      Ass o ci ati o n       ar g u es ,     n o n et h el ess,    t h at    a p p ell a nt   is     m er el y

“[r] e cl assif yi n g h er d a m a g es as c o mi n g fr o m a d el a y e d r es p o ns e ti m e ” t o r e p air t h e

f o u n d ati o n w all; “ e v er y si n gl e o n e of B a k er’s cl ai m e d d a m a g es st e m fr o m w at er

fl o wi n g or l e a ki n g fr o m t h e f o u n d ati o n, a sit u ati o n e x pr essl y c o v er e d b y t h e

li mit ati o n of li a bilit y cl a us e. ” As i n di c at e d a b o v e, h o w e v er, a p p ell a nt’s c o ntr a ct,

t ort, a n d br e a c h of fi d u ci ar y d ut y cl ai ms ar e n ot r e cl assifi c ati o ns of h er w at er

d a m a g e cl ai m; t h e y t ar g et i nj uri es      — o n g oi n g e c o n o mi c l oss all e g e dl y attri b ut a bl e
         30
              S e e E x. A of A p p ell a nt’s C o m pl. (J ul y 2 4, 2 0 1 8 e m ail t o t h e Ass o ci ati o n
e x pl ai ni n g t h at t h e e xt er n al f o u n d ati o n of t h e b uil di n g is c a usi n g fl o o di n g t o h er
pr o p ert y); E xs. B & C of A p p ell a nt’s C o m pl. ( N o v e m b er 2 6, 2 0 1 8 e m ail t o t h e
Ass o ci ati o n t h at att a c h es r e p ort of c ertifi e d ar c hit e ct ur al e n gi n e er’s r e p ort t h at
c o n cl u d es t h e r e ar f o u n d ati o n w all is t h e c a us e of t h e l e a k); E x. D of A p p ell a nt’s
C o m pl. ( D e c e m b er 1 0, 2 0 1 8 e m ail fr o m Ass o ci ati o n i n di c ati n g r e c ei pt of t h e
r e p ort); E x. E of A p p ell a nt’s C o m pl. ( D e c e m b er 3 1, 2 0 1 8 e m ail fr o m Ass o ci ati o n
i n di c ati n g t h at t h e m a n a g e m e nt c o m p a n y di d a d vis e t h e Ass o ci ati o n t o t a k e c ar e of
t h e r e p airs a n d it w as d et er mi ni n g h o w t o d o s o wit h o ut “ e x h a usti n g ” its a c c o u nts,
b ut it w o ul d n ot i m m e di at el y m a k e t h e r e p airs b e c a us e t h e y w o ul d “ e m pt y ” its
r eser v e a c c o u nt.).

         31
            Ar g u a bl y a n e x p e ns e t h at w as ri g htf ull y t h e Ass o ci ati o n’s t o i n c ur.           See
B yl a w Pr o visi o n 5. 1( 4).
                                                          18


t o t h e Ass o ci ati o n’s i n a cti o n     — b e y o n d t h e e x p e ns e of cl e a n u p fr o m t h e i niti al

w at er d a m a g e.   32




         T h er e m a y w ell b e a r e as o n a bl e p eri o d b et w e e n t h e i niti al, n o n -c o m p e ns a bl e

w at er d a m a g e a n d t h e d at e w h e n t h e Ass o ci ati o n w o ul d b e o bli g e d t o c o m m e n c e

r e p airs of t h e f o u n d ati o n w all, i n or d er t o a v oi d li a bilit y u n d er t h e B yl a ws ( or

ot h er wis e) f or c o m p e ns a bl e d a m a g es attri b ut a bl e t o d el a y . B ut t his w o ul d r efl e ct

d a m a g es l at er i n ti m e a n d s ep ar at e fr o m t h os e b arr e d u n d er B yl a w 7. 1 1, n ot a

“r e cl assifi c ati o n ” of t h e w at er d a m a g e as ar g u e d b y t h e Ass o ci ati o n. T o b e cl e ar,

m or e o v er, c o m p e ns a bl e d el a y d a m a g es pr es u m a bl y c o ul d i n cl u d e w at er d a m a g e,

w h oll y a p art fr o m t h e w at er t h at g e n er at e d a p p ell a nt’s cl ai m b ut pr o xi m at el y

c a us e d b y a cti o n a bl e d el a y.



         U lti m at el y, t h e Ass o ci ati o n’s ar g u m e nt t h at a p p ell a nt c a n n ot s u e h er e u n d er

a c o ntr a ct, n e gli g e n c e, or si mil ar t h e or y is i n c o m p ati bl e wit h its a c k n o wl e d g e m e nt




         32
                Ap p ell a nt’s c o m pl ai nt is e x pli cit i n s e e ki n g d a m a g es n ot o nl y f or t h e
i niti al w at er d a m a g e, b ut f or t h e Ass o ci ati o n’s d el a y i n r e p airi n g t h e w all. I n d e e d,
p ar a gr a p h t w e nt y-si x of a p p ell a nt’s c o m pl ai nt st at es: “[ b] y t h e Ass o ci ati o n f aili n g
t o a ct pr o m ptl y t o c orr e ct t h e iss u e, t h e Pr e mis es h as s ust ai n e d m or e d a m a g e t h a n
w o ul d it h a v e, h a d t h e pr o bl e m b e e n c orr e ct e d e arli er. ”
                                                          19


of t h e Ass o ci ati o n’s “ d ut y t o r e p air t h e C o m m o n El e m e nts . ” As n ot e d e arli er,          33



B yl a w 7. 7. 1 st at es t h at “[t] h e Ass o ci ati o n, a cti n g t hr o u g h t h e B o ar d of Dir e ct ors,

s h all b e r es p o nsi bl e f or t h e m ai nt e n a n c e, r e p air a n d r e pl a c e m e nt of . . . [t] h e

C o m m o n El e m e nts, i n cl u di n g t h e        G e n er al a n d Li mit e d       C o m m o n El e m e nts,

w h et h er l o c at e d i nsi d e or o utsi d e of t h e U nits[.] ”    B e c a us e t h e Ass o ci ati o n h as t his

l e g al d ut y, it will m e a n n ot hi n g        — a n u nt e n a bl e p ositi o n     — u nl ess a p p ell a nt is

e ntitl e d t o s u e f or a p pr o pri at e r eli ef w h e n t h e Ass o ci ati o n br e a c h es t h at d ut y .

I n d e e d, t h e Ass o ci ati o n d o es n ot dis p ut e t h at a p p ell a nt c a n bri n g a “ c o ntr a ct ”

a cti o n pr e mis e d o n its B yl a ws , a n d it c o n c e d es t h at s he is s ui n g t o e nf or c e t h e

B yl a ws .3 4 T h e Ass o ci ati o n t h er ef or e r eli es e x cl usi v el y      — a n d err o n e o usl y     — on

B yl a w 7. 1 1 (t h e li mit e d li a bilit y pr o visi o n) .



         I n s u m, a p p ell a nt h as pr off er e d e vi d e n c e s uffi ci e nt t o cr e at e c o nt est e d iss u es

of m at eri al f a ct as t o t h e Ass o ci ati o n’s r es p o nsi bilit y f or m ai nt ai ni n g a n d r e p airi n g

t h e f o u n d ati o n w all, as w ell as its all e g e d br e a c h a n d r es ulti n g d a m a g es fr o m

f aili n g t o d o s o.       Su m m ar y j u d g m e nt , t h er ef or e, s h o ul d n ot h a v e b e e n gr a nt e d.

         33
              S e e s u pr a n ot e 1 6.

         34
             S e e J o h ns o n v. F airf a x Vill. C o n d o. I V U nit O w n ers Ass’ n , 5 4 8 A. 2 d 8 7,
9 1 ( D. C. 1 9 8 8) ( “ T h e c o n d o mi ni u m i nstr u m e nts, i n cl u di n g t h e b yl a ws a n d t h e
s al es a gr e e m e nt, ar e a c o ntr a ct t h at g o v er ns t h e l e g al ri g hts b et w e e n t h e
Ass o ci ati o n a n d u nit o w n ers . ”).
                                                                20


W hil e B yl a w 7. 1 1 li mit s a p p ell a nt’s a bi lit y t o s e e k r e c o v er y f or pr o p ert y d a m a g e

t o t h e Pr e mis es c a us e d b y t h e i niti al w at er l e a k s fr o m t h e f o u n d ati o n w all, n eit h er

t h at pr o visi o n n or a n y ot h er li mits a p p ell a nt’s ri g ht t o s u e t h e Ass o ci ati o n t o e ns ur e

c o m pli a n c e wit h its o bli g ati o ns u n d er B yl a w 7. 7. 1.



                                                          *****



         F or t h e r e as o ns el a b or at e d a b o v e, w e r e v ers e t h e or d er of t h e tri al c o urt a n d

r e m a n d t h e c as e f or f urt h er pr o c e e di n gs .



                                                                          S o or d er e d .